Citation Nr: 0120917	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  96-06 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease, status post bilateral leg amputations, claimed as 
secondary to service-connected bilateral lower extremity 
eczematoid dermatitis.  


REPRESENTATION

Appellant represented by:	Nancy E. Killeen, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to 
August 1945.  

By decision in January 2000, the Board denied the veteran's 
appeal, finding that peripheral vascular disease was not 
incurred in or aggravated by service, nor was peripheral 
vascular disease with bilateral leg amputations proximately 
due to or the result of service-connected disability.  The 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  By order, dated in 
February 2001, the Court vacated the January 2000 Board 
decision, and dismissed the appeal for lack of jurisdiction.

A correspondence from the veteran's wife, Mrs. D.A.N., to the 
RO, dated in August 2000, shows that at that time, Mrs. N. 
stated that she had filed a claim for entitlement to 
Dependency and Indemnity Compensation (DIC).  In this regard, 
it appears that the above claim for DIC benefits has been 
denied.  However, the Board observes that the decision is not 
of record.  Thus, this matter is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1942 to August 1945.  

2.  The Board issued a decision in this appeal in January 
2000.

3. On February 27, 2001, the Board was notified by the Court 
that the veteran died on June [redacted], 2000.  

4.  The Board's January 2000 decision has been vacated.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died on June [redacted], 2000 during the 
pendency of his appeal.  The Court has vacated the Board's 
January 2000 decision.  As a matter of law, veterans' claims 
do not survive their deaths.  See Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed.Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2000); 38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).  


ORDER

The appeal is dismissed.  


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

